Citation Nr: 1216764	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right shoulder bursitis. 

2.  Entitlement to service connection for a skin condition, claimed as residual to an allergic reaction. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to September 2004. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted the Veteran's claim for service connection for right shoulder bursitis, assigning an initial disability rating of 10 percent, and denied his claim for service connection for a skin condition.  The Veteran has appealed the issue of entitlement to a higher initial evaluation, as well the denial of service connection.  In December 2009 and again in April 2011, the Board remanded the claims for additional development.  As to the issue regarding a higher rating the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to service connection for a skin condition, claimed as residual to an allergic reaction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder disability is manifested principally by pain without instability, weakness, nonunion or more than mild limitation of motion; additional functional impairment due to pain, incoordination or fatigability on repetitive use or during flare-ups in excess of that contemplated by the evaluation currently assigned is not demonstrated.  




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for service-connected right shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's right shoulder claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's private and VA treatment records, and he was afforded VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Higher Initial Evaluation

In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  At the same time, a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran's right (major) shoulder disability is rated 10 percent disabling under DC 5203, for impairment of clavicle or scapula, which provides for a 20 percent evaluation for dislocation a major joint, or for nonunion with loose movement, and a 10 percent evaluation for nonunion without loose movement or for malunion.  38 C.F.R. § 4.71a, DC 5203.  See Butts v. Brown, at 539 (1993).  

Other potentially applicable code provisions for rating either shoulder disability include DC 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  Under DC 5200, a 50 percent (major) and 40 percent (minor) evaluation is assigned unfavorable ankylosis with abduction limited to 25 degrees from the side; 40 percent (major) and 30 percent (minor) for intermediate between favorable and unfavorable; and 30 percent (major) and 20 percent (minor) for favorable ankylosis with abduction to 60 degrees, can reach mouth and head.  

Limitation of motion of the major arm (the Veteran is right-handed) to shoulder level is evaluated 20 percent disabling, the minimal rating under 38 C.F.R. § 4.71a, DC 5201.  Limitation of motion of the major arm midway between side and shoulder level is 30 percent disabling, and limitation of motion of the major arm to 25 degrees from the side is evaluated as 40 percent disabling under DC 5201. 

DC 5202 provides for a 20 percent (major and minor) rating for malunion with moderate deformity, or when there is infrequent dislocation of the scapulohumeral joint and guarding at the shoulder level.  A 30 percent (major) and 20 percent (minor) rating for malunion of the humerus with marked deformity, or when there is frequent dislocation of the scapulohumeral joint and frequent episodes of guarding of all arm movements.  A 50 percent (major) and 40 percent (minor) evaluations are assigned for fibrous union; 60 percent (major) and 50 percent (minor) for nonunion (false flail joint), and 80 percent (major) and 70 percent (minor) when there is impairment of the humerus manifested by loss of head (flail shoulder).  

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Forward flexion is the range of motion from the side of the body out in front, and abduction is the range of motion from the side of the body out to the side.  Id.  

The Veteran was examined by VA in July 2005.  He complained of right shoulder pain which was mild with no flares and minimal effect on daily living.  Examination showed tenderness over the right trapezious.  There was full range of motion and no loss of motion due to weakness, fatigue or incoordination following repetitive use.  The diagnosis was right posterior shoulder trapezius or supraclavicular myositis or bursitis, chronic, minimal loss of function due to pain.  

VA outpatient records show that November 2005 the Veteran complained of right shoulder pain with rotation.  In April 2006 he was noted to have fair range of motion with tenderness.  In May 2006, he was noted to have complaints of pain and range of motion was noted to be normal.  A private MRI in July 2006 showed slight capsular expansion of the acromioclavicular joint which could result in impingement of the underlying supraspinatus.  

The Veteran was examined by VA in February 2007.  He complained of pain, aggravated by activity.  Moderate tenderness over the middle part of the right trapezious was noted.  There was no deformity.  Flexion of the right shoulder was from 0 to 180.  External rotation was to 80 degrees and internal rotation was to 70 degrees.  The finding was, right shoulder strain with chronic pain.  The examiner noted that shoulder movements were normal and that a prior X-ray was normal.  

The Veteran was examined by VA in January 2010.  It was noted that he is right hand dominant.  He complained of pain.  There was no deformity, no giving way, no instability, no stiffness, no weakness, no incoordination, no episodes of dislocation or subluxation, no locking, no flare-ups and no inflammation.  

Discussion

Normal range of shoulder motion is forward extension (flexion) from zero to 180 degrees; shoulder abduction is from zero to 180 degrees; internal rotation is from zero to 90 degrees; and external rotation from zero to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).  

Applying the appropriate Diagnostic Codes to the facts of this case, the objective assessment of the Veteran's impairment from the right shoulder disability does not show that he had sufficient symptoms so as to a warrant an evaluation in excess of 10 percent for the right shoulder at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

While clinical findings from the VA examination showed some limitation of motion, the Veteran had full flexion.  Additionally, there was no evidence of impairment of either humerus, such as malunion, fibrous union, nonunion or loss of head of the humerus (flail shoulder), dislocation of either shoulder, or evidence of actual impairment of the sternoclavicular joint.  Thus, there is no basis for an under DC 5203, or under any of the other potentially applicable rating provisions described above.   

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran had increased pain, there was no additional limitation of motion or impairment of the right shoulder on examination, and no objective evidence of any instability or dislocations of the shoulder.  Moreover, the VA examinations have shown no additional limitation of motion or functional impairment due to pain, weakness, incoordination on repetitive movement or with flare-ups in the shoulder.  In sum, the evidence of record does not show any additional functional impairment in the right shoulder commensurate with the scheduler criteria for an evaluation in excess 10 percent evaluation currently assigned for the right shoulder disability.  

The Board recognizes that the Veteran has chronic shoulder pain on a daily basis.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use to the degree necessary for the assignment of a higher evaluation.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for the assignment of a higher evaluation for either shoulder disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations concerning his disabilities, his belief as to the current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  In this case, the Board finds that the manifestations of the Veteran's shoulder disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to either service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial disability rating in excess of 10 percent for service-connected right shoulder bursitis is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issue on appeal, the Board previously remanded the claim to obtain additional information to ensure that the claims file contained all available records.  The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the examiner was advised that if a skin disorder is diagnosed, then he should offer an opinion regarding the etiology of the disorder to include if it is related to service.  The examiner diagnosed chronic urticaria and no cause is known.  However he did not offer an opinion as to whether the disorder is related to the Veteran's skin complaints in service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the May 2011 VA examiner for an addendum opinion.  The examiner should review the file and offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed urticaria is related to the diagnosed skin disorders in service.  Complete rationale must be provided.  

If the May 2011 examiner is not available, refer the file to a VA dermatologist for the requested opinion.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


